     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 1 of 8




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                   STATESBORO DIVISION

RUSSELL GAITHER,                      )
                                      )
              Plaintiff,              )
                                      )
v.                                    )             CV619-101
                                      )
MR BOBBITT,                           )
                                      )
              Defendant.              )

                REPORT AND RECOMMENDATION

     The Court previously entered a Report and Recommendation (R&R)

recommending that this claim be dismissed for plaintiff’s failure to file an

amended complaint, despite an order to do so. Doc. 16. Plaintiff has now

filed a motion for leave to amend his complaint. Doc. 21. The Court,

however, has become aware that plaintiff is barred from proceeding in this

matter in forma pauperis (IFP) under 28 U.S.C. 1915(g) and has provided

misleading information as to his litigation history. The Court, therefore,

VACATES its prior R&R, doc. 14, and grant of IFP status, doc. 7. It

further RECOMMENDS that the motion to proceed IFP be DENIED

and this case be DISMISSED.
     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 2 of 8




     Under the Prison Litigation Reform Act (PLRA), an indigent

prisoner is barred from proceeding IPF after filing three meritless actions.

28 U.S.C. § 1915(g). The provision states:

     In no event shall a prisoner bring a civil action or appeal a
     judgment in a civil action or proceeding under this section if
     the prisoner has, on three or more prior occasions, while
     incarcerated or detained in any facility, brought an action or
     appeal in a court of the United States that was dismissed on
     the grounds that it is frivolous, malicious, or fails to state a
     claim upon which relief may be granted, unless the prisoner is
     under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). As this Court has previously recognized, plaintiff has

accumulated three prior strikes. Gaither v. Archar, et al., CV 3:16-010,

doc. 12 at 2–3 (S.D. Ga. Feb. 18, 2016) adopted by doc. 18 (April 26, 2016);

see also Gaither v. Brown, et al., CV 1:16-073, doc. 10, at 3–4 (M.D. Ga.

June 30, 2016) (recognizing that plaintiff has accumulated three strikes

under 28 U.S.C. § 1915(g)). The dismissed cases identified include Gaither

v. Archar, 2015 WL 5046734 (S.D. Ga. Aug. 25, 2015); Gaither v. Pullin,

CV5:14-260, doc. 6 (M.D. Ga. Aug. 21, 2014); and Gaither v. Chapman,

CV3:13-125, doc. 5 (M.D. Ga. Dec. 9, 2013).

     In Gaither v. Archar, plaintiff’s initial complaint was ostensibly an

effort to appeal an unfavorable ruling of the Eleventh Circuit. Archar,

CV3:15-043, doc. 1 (S.D. Ga. May 13, 2015).         Though plaintiff took
     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 3 of 8




advantage of an opportunity to amend his complaint to raise fresh claims,

in doing so, he disregarded the clear instructions of the Court regarding

page limitations and misrepresented his prior litigation history. Gaither

v. Archar, 2015 WL 4578245, at * 2–4 (S.D. Ga. Jul. 15, 2015).

     As in this case, plaintiff was directed to disclose any cases previously

filed that involve the same facts as his then pending litigation. Archar,

CV3:15-043, doc. 14 at 1 (S.D. Ga. Jun. 26, 2015). He disclosed a single

case, Gaither v. Myers, CV4:13-133 (M.D. Ga. May 10, 2013), which was

completely unrelated to his allegations against Archar. Archar, CV3:15-

043, doc. 14 at 1 (S.D. Ga. Jun. 26, 2015). He neglected, however, to

disclose Gaither v. Pullin, CV5:14-260 (M.D. Ga. Jul. 11, 2014), which was

based on many overlapping facts and dismissed for failure to state a claim,

and its appeal, Gaither v. Pullin, No. 14-14846 (11th Cir. Oct. 27, 2014),

which was also dismissed. Plaintiff’s disregard for the Court’s order and

effort at deceit resulted in dismissal of the case. Gaither v. Archar, 2015

WL 5046734 (S.D. Ga. Aug. 25, 2015). Though not among the grounds

enumerated in § 1915(g)—frivolous, malicious, or failing to state a claim—

dismissal based on the concealment of prior litigation or other

misrepresentations is an abuse of the judicial process and qualifies as a
     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 4 of 8




strike under § 1915(g). See Ingram v. Warden, 735 F. App’x. 706, 707

(11th Cir. 2018) (upholding a district Court’s dismissal of a complaint and

assessment of a strike where prisoner did not disclose his complete

litigation history); Pinson v. Grimes, 391 F. App’x. 797, 798–99 (11th Cir.

2010) (upholding a district court’s finding that failure to disclose prior

cases was abuse of judicial process and a strike).

      In Gaither v. Pullin, plaintiff brought a § 1983 suit for denial of

medical care and deliberate indifference against Johnson State Prison and

multiple prison employees. Gaither v. Pullin, CV5:14-260, doc. 6 (M.D.

Ga. Aug. 21, 2014). In dismissing the complaint for failure to state a claim,

the Middle District of Georgia confirmed that the dismissal qualified as a

strike for purposes of 28 U.S.C. § 1915(g). Pullin, CV5:14-260, doc. 6 at

15 (M.D. Ga. Aug. 21, 2014).

      In Gaither v. Chapman, plaintiff alleged that the use of a stun gun

by prison staff constituted excessive force, that his personal property was

improperly taken, and that his conviction was based on false testimony.

See generally, Chapman, CV3:13-125, doc. 1 (M.D. Ga. Nov. 18, 2013). The

Middle District of Georgia found that plaintiff failed to state a claim on his

allegations of excessive force because they were time-barred and had
     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 5 of 8




previously be resolved on the merits in a prior litigation.       Chapman,

CV3:13-125, doc. 5 at 2–3 (M.D. Ga. Dec. 9, 2013). The remaining claims

were also dismissed as plaintiff failed to exhaust available administrative

remedies and sought relief unavailable under § 1983.

     The PLRA does provide an exception to this restriction if the

prisoner is in “imminent danger of serious physical injury.” 28 U.S.C. §

1915(g). To qualify for the exception, a plaintiff must allege more than a

speculative or generalized risk. See Sutton v. Dist. Atty’s Office, 334 F.

App’x. 278,     279 (11th Cir. 2009) (general assertions of risk are

“insufficient to invoke the exception to § 1915(g) absent specific fact

allegations of ongoing serious physical injury, or of a pattern of misconduct

evidencing the likelihood of imminent serious physical injury.” (internal

quotation omitted)); see also Abdullah v. Migoya, 955 F.Supp.2d 1300,

1307 (S.D. Fla. 2013) (“A plaintiff must provide the court with specific

allegations of present imminent danger indicating that a serious physical

injury will result if his claims are not addressed.”). Plaintiff has made no

claim of imminent physical threat and the Court struggles to image how

such as claim might be made where the basis of his complaint is a challenge

to the infrequent supply of writing materials. As plaintiff has accumulated
      Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 6 of 8




at least three strikes under the Prison Litigation Reform Act, his motion

to proceed IFP is should be DENIED and the complaint DISMISSED.

       Dismissal is also warranted as plaintiff has again elected to not fully

disclose his prior litigation history, evidencing an intent to mislead the

Court.1 Johnson v. Chisolm, 2011 WL 3319872 at *1 n. 3 (S.D. Ga. Aug. 1,

2011) (“This Court does not hesitate to invoke dismissal and other

sanctions against inmates who lie to or otherwise deceive this Court.”); see

also Moss v. Premiere Credit of North America, LLC, 2013 WL 842515

(11th Cir. Mar. 6, 2013) (Denying plaintiff’s IFP application on appeal

“because her allegation of poverty appear[ed] to be untrue in light of her

financial affidavit and filings in the district court.”).               When asked to

disclose any prior lawsuits, plaintiff identified only three cases. Doc. 1 at

1. Absent from this disclosure were the three cases discussed above and

several others from multiple federal courts.2 Plaintiff’s lack of probity



1
  Furthermore, liars may be prosecuted. See United States v. Dickerson, CR608-36,
doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for knowingly lying
in his motion seeking collateral relief from his conviction); id., doc. 47 (guilty verdict),
cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n. 2 (S.D.
Ga. 2012) (collecting sanction cases).

2
 A search “Russell Gaither” in the Public Access to Court Electronic Records (PACER)
database reveals 32 cases filed by plaintiff. A few of these cases appear to be
duplicative, having been filed in one district and then transferred to another.
     Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 7 of 8




alone justifies dismissal of this complaint.

     Accordingly, the Court RECOMMENDS that plaintiff’s motion to

proceed in forma pauperis be DENIED and the complaint DISMISSED.

This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule

72.3. Within 14 days of service, any party may file written objections to

the R&R with the Court and serve a copy on all parties. The document

should be captioned “Objections to Magistrate Judge’s Report and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).
    Case 6:19-cv-00101-JRH-CLR Document 22 Filed 11/20/20 Page 8 of 8




     SO ORDERED AND REPORTED AND RECOMMENDED,

this 20th day of November, 2020.



                                   _______________________________
                                   __________
                                           _________
                                                  ____
                                                     __________________
                                                     __
                                                     ____           _____
                                    CHHRISTTOPHER L. RAY
                                   CHRISTOPHER                  Y
                                   UNITED STATES   T S MAGISTRATE
                                               STATE      MAGISTR         JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
